Title: To Benjamin Franklin from ——— Manal Monistros, 13 July 1781
From: Monistros, —— Manal
To: Franklin, Benjamin


a Lorient le 13 juillet 1781
Jay chargé ce Jour sur ma feuille d’avis pour Paris, un Pacquet a l’adresse de Monsieur franklin député des Etats unis de L’Amerique, lequel m’a eté remis par le Commis Greffier de l’amirauté de Vannes et duquel Jai donné reçû par Duplicata Conformement a l’ordonnance de Sa Majesté Concernant les Prises faites sur Les Ennemis de l’Etat.
Manal Monistros
